Citation Nr: 1641451	
Decision Date: 10/25/16    Archive Date: 11/08/16

DOCKET NO.  14-20 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for residuals of traumatic brain injury (TBI).

2.  Entitlement to a disability rating greater than 50 percent for posttraumatic stress disorder (PTSD), prior to January 7, 2011.

3.  Entitlement to an initial disability rating greater than 10 percent for lumbar sprain with degenerative changes to include the propriety of the reduction from 20 percent to 10 percent, effective April 13, 2011.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

J.R. Bryant


INTRODUCTION

The Veteran had active service in the United States Army from February 1980 to May 1980, from August 2006 to November 2006, and from January 2008 to January 2009.  He was awarded the Combat Action Badge. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in January 2010, December 2010, and August 2011 issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  In June 2016, the Veteran testified during a hearing before the undersigned.  A transcript of the hearing has been associated with the claims file. 

As for the rating assigned for the Veteran's PTSD, he was granted service connection for this disorder in a January 2010 rating decision and a 50 percent disability rating was assigned effective January 21, 2009.  In February 2010, within one year of receiving notification of that decision, he submitted a statement indicating, in part that although he was awarded 50 percent he was still under treatment and the condition had worsened.  The RO apparently accepted the February 2010 statement as a new claim.  However when interpreted liberally, it may be seen as a timely Notice of Disagreement (NOD) with the RO's January 2010 decision assigning the initial rating for PTSD.  As a result the Board will construe the Veteran's correspondence in his favor in finding that his claim has been ongoing since he appealed the initial rating.  

The issue of entitlement to a disability rating greater than 10 percent for lumbar sprain with degenerative changes is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not have residuals of a TBI.

2.  The evidence reflects material improvement in the Veteran's service-connected lumbar spine disorder with degenerative changes that has been maintained under the ordinary conditions of life and is an adequate basis for reducing the 20 percent rating for this disability to 10 percent, effective April 13, 2011.

3.  Since January 21, 2009, the effective date of the award of service connection, the Veteran has essentially been unable to demonstrably maintain employment, more nearly approximating that of total occupational impairment, along with significant social impairment due to PTSD.


CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of TBI are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

2.  The reduction of the disability rating for lumbar sprain with degenerative changes from 20 percent to 10 percent, effective April 13, 2011, was proper.  38 U.S.C.A. §§ 1155, 5107, 5112 (West 2014); 38 C.F.R. §§ 3.105, 3.159, 3.344, 4.71a, Diagnostic Code (DC) 5242 (2015).

3.  Since January 21, 2009, the criteria for a 100 percent disability rating for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.126, 4.130, DC 9411 (2015).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duty to notify was satisfied by letters dated October 30, 2009, March 17, 2010, and May 10, 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board notes that there are specific procedural requirements applicable to rating reductions.  If a reduction in the evaluation is considered warranted and the lower evaluation would result in a reduction or discontinuance of the compensation payments currently being made, the RO must issue a rating proposing the reduction and setting forth all material facts and reasons.  38 C.F.R. § 3.105(e).  A period of 60 days is allowed for response.  Id.  The RO must notify the beneficiary that he or she will be given 60 days to present evidence to show that compensation payments should be continued at the present level.  Id.  Additionally, the beneficiary must be notified as to the right to a predetermination hearing.  38 C.F.R. § 3.105(i).  Furthermore, the effective date of the reduction will be the last day of the month in which a 60 day period from the date of notice to the beneficiary of the final rating action expires.  38 C.F.R. § 3.105(e),(i).

Here, the Board finds that no reduction notification procedures were required as the August 2011 rating action that implemented the rating reduction did not change the Veteran's overall disability rating, which remained at 100 percent.  The special procedural requirements outlined in 38 C.F.R. § 3.105(e) are therefore not applicable in this case.  See VAOPGCPREC 71-91; Stelzel v. Mansfield, 508 F.3d 1345, 1347-49 (Fed. Cir. 2007) (holding that provisions of § 3.105(e) do not apply when there is no change in the overall disability rating).

VA also satisfied its duty to assist the Veteran in the development of his claims.  Service treatment records and pertinent post-service VA and private medical records have been obtained and associated with the claims file.  The Veteran has also submitted potentially relevant documents and argument in support of his claims, including personal statements and hearing testimony.  The Board finds that there is no additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained. 

VA examinations were provided in November 2009, December 2009, October 2010, and April 2011.  Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Board finds that the reports are adequate, as they are based upon a review of the claims file, consideration of the Veteran's prior medical history, and a thorough examination of the Veteran.  Additionally, the opinions describe the disabilities in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  The Veteran has not alleged any prejudice caused by a deficiency in these examinations.  Accordingly, there is adequate medical evidence of record to make a determination in this case.  

Thus, the Board finds that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claims under the VCAA.


II.  Law and Analysis for Service Connection for TBI Residuals

The Veteran seeks service connection for residuals of a TBI.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015). 

In addition, service connection for certain chronic diseases may be established on a presumptive basis by showing that the condition manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2015).  Although the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303(b), 3.309 (2015); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

After considering all information and lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The benefit of the doubt rule is inapplicable when the evidence preponderates against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

The Veteran asserts that he has TBI residuals as a direct result of an explosion which caused him to hit his head against the Humvee during his period of active duty service.  After he hit his head he lost consciousness and was evaluated by medics and received staples in his head to close a wound.  He was returned to his unit and rested for a couple of days.  Currently the Veteran complains of slowness of thought and memory problems.  See June 2016 Board Hearing Transcript; see also C&P Examination dated in October 2010.  

However in this case, the primary impediment to a grant of service connection here is the absence of evidence of a current disability.  Here, the greater weight of the competent and credible evidence indicates that the Veteran has not been found to have TBI residuals at any time during the appeal period. 

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the Court's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed).  In the absence of proof of a present disability, there can be no valid claim.  Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Service treatment records include a December 2008 post-deployment health assessment which shows the Veteran described his health as very good with no significant health changes.  He indicated that he had been wounded/injured in a blast/explosion and that he was also involved in a vehicular accident/crash.  He although he sustained a concussion, he denied head injury.  He also denied loss of consciousness, feeling dazed, confused, and seeing "stars" following these events.  With the exception of difficulty making up his mind/making decisions the Veteran also denied memory problems/lapses, trouble concentrating, balance problems, ringing in the ears, sensitivity to bright light, irritability, or headaches.  The TBI risk assessment indicated no evidence of TBI.  

There is also no indication that the Veteran had a need for continued or ongoing medical care due to any acute TBI symptoms or other head injury residuals in the immediate years after his separation from service in 2009.  Although he claims to now experience headaches and other related cognitive problems, there is no objective medical evidence that he is currently being treated for any cognitive impairment or TBI residuals.  See VA outpatient treatment records dated from 2009 to 2015.  

The Veteran underwent a VA TBI examination in October 2010.  The examiner interviewed the Veteran, reviewed service treatment records and post-service outpatient treatment reports and summarized the history and findings reflected therein.  Referring to the 2009 post deployment health assessment, the examiner noted the Veteran denied problems with memory, headaches, balance, and irritability issues.  He also noted that based on the Veteran's answers at that time TBI assessment or treatment was unnecessary.  

Assessment of the Veteran's cognitive impairment revealed mildly impaired judgment, and depression, but no complaints of problems with memory, attention, concentration, or executive function.  Social interaction was routinely appropriate and orientation, motor activity, and visual-spatial orientation were all normal.  The Veteran was able to communicate well with spoken and written language and his level of consciousness was normal.  The VA examiner determined that based on the evaluation and review of the chart and files it is not likely that the Veteran's current symptoms are due to the mild traumatic brain injury suffered while deployed since he was asymptomatic during the post-deployment evaluation. 

The Board finds that service connection is not warranted in this case.  The most probative evidence of record demonstrates that there is no current disability - no residuals of a TBI.  The Veteran is competent to report headaches and trouble focusing- but these complaints are not equivalent to a diagnosis of TBI.  The Veteran does not have the medical expertise to make such a diagnosis as it is not capable of lay observation.  Moreover during the VA examiner did not find sufficient clinical evidence to warrant a current diagnosis of TBI or residuals thereof.  The examination report is unrebutted by any other medical evidence to the contrary.  Accordingly, the Board has no basis on which to award service connection for these symptoms.  See Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001); Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) (service connection may not be granted for symptoms unaccompanied by a diagnosed disability).  

Accordingly, the preponderance of the evidence is against the claim, and there is no reasonable doubt to be resolved.  38 U.S.C.A. § 5107(b).

Law and Analysis for Increased Rating for PTSD

The Veteran seeks a higher disability rating for his PTSD prior to January 7, 2011.

Disability ratings are determined by comparing a veteran's present symptomatology with the criteria set forth in the VA Schedule for Rating Disabilities, which is based upon average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt is resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

The Veteran's entire history is considered when assigning disability ratings.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  A review of the recorded history of a disability is necessary in order to make an accurate rating.  38 C.F.R. §§ 4.2, 4.41 (2015).  The regulations do not give past medical reports precedence over current findings where such current findings are adequate and relevant to the rating issue.  Francisco v. Brown, 7 Vet. App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's PTSD is evaluated as 50 percent disabling from January 21, 2009 and as 100 percent disabling from January 7, 2011 under DC 9411.

Under the General Rating Formula for Mental Disorders, a 30 percent rating is warranted for occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal) due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment and mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, DC 9411.

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id. 

A 100 percent rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id. 

When determining the appropriate disability evaluation under the general rating formula, the Board's primary consideration is the Veteran's symptoms, but it must also make findings as to how those symptoms impact the Veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442; Sellers v. Principi, 372 F. 3d 1318, 1326-27 (Fed. Cir. 2004).  Nevertheless, as all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be due to those symptoms, a veteran may only qualify for a given disability rating under the general rating formula by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d 112.

The classification outlined in the portion of VA's Schedule for Rating Disabilities that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition, of the American Psychiatric Association (DSM-V).  38 C.F.R. § 4.130 (2015).  VA implemented DSM-V, effective August 4, 2014.  The Secretary of VA, however, has determined that DSM-V does not apply to claims certified to the Board prior to August 4, 2014.  See 79 Fed. Reg. 45,093, 45,094 (Aug. 4, 2014).  The AOJ certified the Veteran's appeal to the Board in May 2015.  

Evidence relevant to the severity of the Veteran's service-connected PTSD includes, in addition to his assertions of increased psychiatric symptomatology, a single VA examination report and VA clinical records.  Notably, there are clinical findings contained in these records that lend some support to an award of a 100 percent disability rating prior to January 2011.

The current 50 percent evaluation is based in part on a December 2009 VA examination.  At that time, he exhibited classic PTSD symptoms of combat nightmares, intrusive memories, insomnia, exaggerated startle response, flashbacks, irritability, panic attacks, and social isolation anxiety, and depression.  These symptoms were reported as frequent, severe, and daily with no remissions.  Although medications helped, the Veteran remained depressed.  The examiner noted that the degree and quality of the Veteran's social relationships was poor.  He had recently broken off with his girlfriend of 3-1/2 years and his 20-year old daughter lived in Florida.  He had no activities or leisure pursuits.  He was previously employed as a security officer and then as a doorman each for several years, but had been unemployed since service discharge.  He reported a suicide attempt in September 2009 where he used 10 bags of heroin.  The examiner opined that the Veteran was experiencing significant impairment in all aspects of his psychosocial functioning.  

Mental status examination revealed the Veteran was cooperative, casually/neatly attired and well oriented.  He had good attention, but had trouble with concentration and short-term memory loss.  The Veteran also noted flashbacks of war-related content and during the evaluation was highly anxious, fidgety, and tearful.  He denied any current suicidal or homicidal ideation and his ADL skills were within normal range.  He had obsessive and ritualistic behavior particularly hypervigilant checking of his environment for safety.  The Veteran's rate and flow of speech was low energy and tearful, but he remained relevant and logical throughout the evaluation.  He reported panic attacks 2-3 times a week and depressed mood.  He had impaired impulse control and extremely low frustration tolerance.  He also reported nightly insomnia and that he has trouble falling and staying asleep.  The clinical diagnosis was PTSD and a Global Assessment of Functioning (GAF) score of 40 was assigned.  

Subsequently dated VA medical records indicate that the Veteran received ongoing treatment and participated in group therapy for his PTSD.  Noted symptomatology included depressed mood, insomnia, self-isolative behavior, trouble sleeping, increased anxiety, increased startle reaction, paranoia, chronic agitation, and intrusive memories.  As result of many of these symptoms, the Veteran's long-term girlfriend of 5 years had broken up with him and he had been unemployed since returning from Afghanistan.  An entry dated in January 2011, just prior to a period of hospitalization, shows the Veteran's GAF score was assessed as 40.  This GAF score suggests a greater level of impairment than is contemplated by the current 50 percent rating. 

The Board acknowledges that the 2009 VA examination report may not reflect that the Veteran experienced all of the symptoms associated with the 100 percent schedular rating prior to January 7, 2011.  However, after review of the evidence for the entire appeal period, including lay testimony, the Board finds that the severity of the Veteran's PTSD symptoms, and the effect of these symptoms on his social life and particularly his work situation, more nearly approximate total occupational and social impairment, which is the level of impairment contemplated by a 100 percent rating.  See Mauerhan, supra.  

Accordingly, resolving all doubt in the Veteran's favor, a 100 percent rating is granted, effective January 21, 2009 (the effective date of the award of service connection).  38 C.F.R. §§ 4.3, 4.7, 4.130, DC 9411.  See Fenderson, 12 Vet. App. at 126.


Law and Analysis for Reductions

The Veteran seeks restoration of the 20 percent disability rating for his service connected lumbar spine disorder.  He contends that the reduction of the evaluation from 20 percent to 10 percent was improper.

A veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred.  See 38 U.S.C.A. § 1155 (West 2014); Greyzck v. West, 12 Vet. App. 288, 292 (1999) and cases cited therein. 

As noted above, because there was no change in the Veteran's overall disability rating as a result of the reduction, the due process protections of 38 C.F.R. § 3.105 (e) do not apply.  See VAOPGCPREC 71-91; Stelzel, 508 F.3d at 1347-49.  Therefore, the Board will focus only upon the propriety of the reduction. 

The criteria governing certain rating reductions for certain service connected disabilities is found in 38 C.F.R. § 3.344.  The provisions of 3.344(a) and (b) apply to ratings that have been continued for five years or more.  In the present case, the 20 percent evaluation had been in effect for less than five years at the time the reduction took place.  Therefore, the provisions of 38 C.F.R. § 3.344(a) and (b) do not apply.  Reexamination disclosing improvement will warrant a rating reduction. 38 C.F.R. § 3.344(c).  Nevertheless, in Brown v. Brown, 5 Vet. App. 413 (1993), the Court stated that there are general VA regulations that apply to all rating reductions regardless of whether the rating has been in effect for five years or more.  Id. at 420-421, citing 38 C.F.R. § 4.1, 4.2, 4.10, 4.13. 

Specifically, 38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history.  38 C.F.R. § 4.2 establishes that it is the reasonability of the rating specialist to interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  Furthermore, 38 C.F.R. § 4.13 provides that the rating agency should assure itself that there has been an actual change in the condition, for better or worse, and not merely a difference in the thoroughness of the examination or in use of descriptive terms.  Additionally, in any rating reduction case, not only must it be determined that an improvement in a disability has actually occurred, but that such improvement reflects improvement in ability to function under ordinary conditions of life and work.  Brown, 5 Vet. App. at 420-21.  A claim as to whether a rating reduction was proper must be resolved in the veteran's favor unless the Board concludes that a preponderance of evidence weighs against the claim.  Brown, 5 Vet. App. at 421.

By way of a July 2010 rating decision, the RO initially awarded a 20 percent disability rating for lumbar sprain with degenerative changes under DC 5242, effective January 21, 2009.  In an August 2011, rating decision, the disability rating for the lumbar spine instability was reduced from 20 to 10 percent.  The reduction was effective on April 13, 2011, and based on the findings of an April 2011 VA examination. 

The criteria for rating disabilities of the spine are listed under DCs 5235 to 5243.  The code for intervertebral disc syndrome (DC 5243), permits rating under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in the higher rating when all disabilities are combined.  38 C.F.R. § 4.71a. 

Under DC 5242, a 10 percent disability evaluation is assigned when there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; when the combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees; when there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, when there is vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent evaluation is appropriate where there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis..  38 C.F.R. § 4.71. 

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent rating is warranted for incapacitating episodes having a total duration of at least one week but less than two weeks in the past 12 months.  A 20 percent rating is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks in the past 12 months.  38 C.F.R. § 4.71a, DC 5243.

Normal forward flexion of the thoracolumbar segment of the spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  See Note 2, General Rating Formula for Disease and Injuries of the Spine, 38 C.F.R. § 4.71a, Plate V.

Any associated neurological abnormalities (e.g., bowel or bladder impairment) are evaluated separately under the appropriate diagnostic code.  See Note 1, General Rating Formula for Disease and Injuries of the Spine, 38 C.F.R. § 4.71a. 

In considering the history of the Veteran's lumbar spine disorder, the Board notes that the 20 percent disability rating, which he seeks to have restored, was awarded based on a November 2009 VA examination.  The report shows the Veteran was diagnosed with residuals of a lumbar sprain with degenerative changes.  His primary complaint was of intermittent low back pain with an intensity of 7/10.  Prolonged sitting and walking were precipitating factors and the symptoms were relieved with Naproxen and rest.  There was no functional impairment during flare-ups and no radiating symptoms to the legs.  The Veteran was able to walk about 1/2 mile without assistive devices and did not have a back brace.  He was not unsteady or prone to falls.  He was independent in activities of daily living, but no longer played basketball or jogged on the treadmill due to back pain..  

Findings from physical examination show a mild thoracolumbar scoliosis, mild decrease in lumbar lordosis, moderate spasm, and tenderness to palpation.  Forward flexion was to 60 degrees with pain at the end of range; extension to 20 degrees with pain at the end of range; left lateral flexion was to 20 degrees with pain at the end of range; right lateral flexion was to 30 degrees with no pain; and lateral rotation was to 20 degrees with pain at the end of range.  The examiner could not determine with resorting to speculation whether pain, fatigue, weakness, lack of endurance or flare-ups caused any additional functional loss.  Sensation was intact to light touch and motor examination did not reveal any muscle atrophy Strength was normal at 5/5 and deep tendon reflexes were 1+ and symmetrical for knee and ankle jerks.  Straight leg raising was to 60 degrees bilaterally with low back pain at the end, but Lasegue's sign was negative as there was no radicular complaints.  X-rays showed a small amount of degenerative changes.  The diagnosis was residuals of lumbar sprain with degenerative changes.  

VA outpatient treatment records date after the November 2009 VA examination in general, do not include any specific findings showing lumbar range of motion or addressing functional impairment.  The Veteran reported back pain.  There were no days of prescribed bed rest for IDS and no findings or history to suggest any bladder, bowel, or erectile dysfunction.  However an entry dated in February 2010 shows the Veteran had undergone physical therapy with a reported decrease in pain to a 3/10.  The most recent entry dated in March 2011 shows that during a pain management evaluation the Veteran's pain level was 6.

The RO initially proposed the reduction due to an April 2011 VA examination report, which showed the Veteran's complaints of chronic low back pain along with difficulty walking remained unchanged.  He takes medication daily and states that hot showers help although there are times he has no relief from pain.  The examiner noted that the Veteran was participating in a PTSD residential program and had been referred to physical therapy which he attended twice a week.  He stated that he could walk 1 mile, stand for about 15-20 minutes, and climb one flight of stairs.  He walked without any assistive devices including cane, walker or crutches and did not have a back brace.  The Veteran also participated in the recreation activities on the ward.  He also went to the gym several times a week and to walk on the treadmill about a mile and occasionally use the bike.  He has not had any surgeries on his lower back and denied any bowel or bladder incontinence or other urinary symptoms.

Findings from physical examination show that the Veteran's posture and gait were normal and that he walked without any assistive devices.  Spine curvature was normal and there was no evidence of muscle spasm or local tenderness to palpation over the lumbar spine.  Forward flexion to 80 degrees; extension to 25 degrees; lateral flexion to 30 degrees bilaterally; and lateral rotation to 30 degrees bilaterally.  Repetitive motion testing caused no further decrease in range of motion but the Veteran complained of a "stretching feeling" in the lower back.  There was no evidence of weakness, incoordination, or loss of endurance or fatigue.  Straight leg raise testing was negative bilaterally.  He was able to walk on his toes and on his heels and partially squat.  Neurological examination was essentially within normal limits and muscle bulk in the quad and calves was well developed bilaterally.  Muscle power was equal bilaterally in the lower extremities.  There was no focal sensory loss elicited and reflexes were physiological.  Recent X-rays were compared to previous findings in 2009 and showed no significant change.  There was mild narrowing of the disc spaces at L1-2, L2-3 and L5-S1 with mild facet disease at L5-S1.  There were also osteophytes in the lower thoracic spine.

The RO's August 2011 rating decision accordingly reduced the evaluation for lumbar sprain with degenerative changes from 20 to 10 percent effective April 13, 2011.  

During his June 2016 Board hearing, the Veteran testified that the reduction was improper, claiming that he feels his back has actually worsened and continues to have loss of motion, pain on motion, weakness, fatigue and radiating pain in the right leg.  However, he had recently acquired a dog and had been taking it for walks in the park.  He essentially testified that his back symptoms had been consistent or worsened over the course of the appeal period.

Upon review, the Board concludes that a rating reduction to a 10 percent evaluation was warranted, as the April 2011 VA examination clearly demonstrated improved range of motion, particularly forward flexion, in the Veteran's thoracolumbar spine.  See 38 C.F.R. § 3.344(c).  Compared with the November 2009 examination findings (which revealed forward flexion limited to 60 degrees), the Veteran's forward flexion in April 2011 improved by 20 degrees, even factoring in painful motion.  In other words, the increased range of motion was improvement in the functional deficit that provided the basis for the prior 20 percent rating.

Most significantly this report shows that by the Veteran's own account in 2011 he was quite a bit more active than he was in 2009 as he was going to the gym several times a week, walking the treadmill and using a bicycle.  He was also able to walk a full mile unassisted, which was up from a 1/2 mile in 2009.  In addition, the Veteran had positive straight leg raising at 60 degrees in 2009.  During repeated testing in 2011, straight leg raise testing was negative.  He has never been shown to have favorable ankylosis of the entire thoracolumbar spine or incapacitating episodes as defined by regulation.  The evidence does not demonstrate any other neurological manifestations of the service-connected lumbar spine disability.

The Veteran has not contested the accuracy of the April 2011 VA examination findings.  Based on the foregoing, the Board finds that the weight of the evidence demonstrates an improvement of the functional range of motion of the thoracolumbar spine that allows the Veteran to engage in physical recreational activities.  In addition, the improvement in the disability has been maintained under ordinary conditions of life.  Furthermore, as noted, the provisions of 38 C.F.R. § 3.344(a) do not apply in this case, and a single examination showing improvement may be an adequate basis for a reduction in the rating.  Accordingly, the preponderance of the evidence supports the reduction of the Veteran's disability evaluation for degenerative disc disease from 20 percent to 10 percent.  

ORDER

Entitlement to service connection for residuals of TBI is denied.  

Since January 21, 2009, a 100 percent disability rating for PTSD is granted, subject to the statutes and regulations governing the payment of monetary benefits.  

The reduction in the disability rating for service-connected lumbar sprain with degenerative changes from 20 percent to 10 percent, effective April 13, 2011, was proper.


REMAND

As noted above, the Board has declined to restore the Veteran's 20 percent rating for lumbar sprain with degenerative changes.  However, the Veteran's claim for an increased rating remains pending.  At the 2016 Board hearing, the Veteran testified that his service-connected lumbar spine disability is more disabling than the current 10 percent evaluation reflects and has worsened since his last examination in April 2011.  

Because he asserts that the severity of his lumbar spine disability has worsened since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); Snuffer v. Gober, 10 Vet. App. 400 (1997).  Accordingly, remand is required.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all clinical records, both VA and non-VA, pertaining to treatment of the Veteran for service-connected lumbar spine disability since the April 2011 VA examination that are not already in the claims file.  

2.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the severity of the service-connected lumbar spine disability.  The entire claims file should be made available to and be reviewed by the examiner.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  An explanation for all opinions expressed must be provided.  

The examiner must describe the Veteran's symptoms and note the functional impairment of the service-connected lumbar spine disability.  The appropriate Disability Benefit Questionnaire must be utilized.  The examiner must comment on the impact of the Veteran's lumbar spine disability on his employment and activities of daily life.  

3.  Then, readjudicate the claim on appeal.  If the decision is adverse to the Veteran, issue a supplement statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Thomas H. O'Shay 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


